Citation Nr: 1048466	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  
The Veteran died in mid-1999.  The appellant in this matter is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was acute 
myocardial infarction due to or as a consequence of thrombotic 
occlusion of the left coronary artery due to or as a consequence 
of arteriosclerotic cardiovascular disease.  

2.  The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.  

3.  Acute myocardial infarction and atherosclerotic 
cardiovascular disease are included in VA's definition of 
ischemic heart disease.

4.  The Veteran's cause of death, to include acute myocardial 
infarction and atherosclerotic cardiovascular disease, is 
presumed to be a result of exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1310, 1312 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause 
of the Veteran's death herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations.

The appellant contends that the Veteran's in-service exposure to 
herbicides, specifically Agent Orange, while serving in the 
Republic of Vietnam caused him to develop hypertension, which 
ultimately contributed to the cause of the Veteran's death.  In 
connection with her claim, the appellant submitted an excerpt 
from a medical journal article which suggested an association 
between herbicide exposure and hypertension.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
cardiovascular disease, which become manifest to a compensable 
degree within the year after service, will be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board 
notes that the Veteran's Certificate of Release or Discharge from 
Active Duty (DD Form 214) reflects that he served in the Republic 
of Vietnam from July 1970 to July 1971.  Therefore, the Board 
finds that the Veteran is presumed to have been exposed to 
herbicides coincident with his service in the Republic of 
Vietnam.   

Current VA regulations provide that the following diseases shall 
be service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On March 25, 2010, 
the Secretary published in the Federal Register a proposed rule 
that would amend 38 C.F.R. § 3.309(e) to establish a presumption 
of service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  75 Fed. 
Reg. 14,391.  On August 31, 2010, the Secretary published in the 
Federal Register a final rule amending 38 C.F.R. § 3.309(e) to 
establish such presumptions.  75 Fed. Reg. 53,202.  The final 
rule was effective August 31, 2010.  

In the proposed rule, which was ultimately adopted, VA noted 
that, according to Harrison's Principles of Internal Medicine 
(Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), 
IHD [ischemic heart disease] is a condition in which there is an 
inadequate supply of blood and oxygen to a portion of the 
myocardium; it typically occurs when there is an imbalance 
between myocardial oxygen supply and demand.  Therefore, for 
purposes of the regulation, the term ''IHD'' [ischemic heart 
disease] includes, but is not limited to, acute, subacute, and 
old myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina.  Since the term refers only to heart disease, it does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke.  
75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The appellant asserts that the Veteran's death was due to 
hypertension resulting from the Veteran's exposure to herbicides, 
specifically exposure to Agent Orange.  However, the Veteran's 
death certificate states that his immediate cause of death was 
acute myocardial infarction due to or as a consequence of 
thrombotic occlusion of the left coronary artery due to or as a 
consequence of arteriosclerotic cardiovascular disease.  In 
addition, the Veteran's autopsy report reflects that his cause of 
death was acute myocardial infarction due to thrombotic occlusion 
of the left coronary artery due to atherosclerotic cardiovascular 
disease.  Acute myocardial infarction and atherosclerotic 
cardiovascular disease are included in VA's definition of 
ischemic heart disease.  Therefore, the Veteran's cause of death, 
to include acute myocardial infarction and atherosclerotic 
cardiovascular disease, is presumed to be a result of exposure to 
herbicides.  Consequently, service connection is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


